NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ASONGANYI F. NKEMNKENG, AKA                      No.   19-72327
Asonganyi Felix Nkemnkeng,
                                                 Agency No. A215-818-151
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Asonganyi F. Nkemnkeng, a native and citizen of Cameroon, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on an omission in Nkemnkeng’s credible fear interview and inconsistencies

between his testimony and visa application. See id. at 1048 (adverse credibility

determination reasonable under “the totality of circumstances”). Nkemnkeng’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In addition, substantial evidence supports the agency’s

finding that Nkemnkeng did not present corroborative evidence that would

otherwise establish his eligibility for relief. See Garcia v. Holder, 749 F.3d 785,

791 (petitioner’s documentary evidence was insufficient to rehabilitate credibility

or independently support claim). Thus, in the absence of credible testimony, in

this case, Nkemnkeng’s asylum and withholding of removal claims fail. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Nkemnkeng’s

CAT claim because it was based on the same evidence found not credible, and

Nkemnkeng does not point to any other evidence in the record that compels the

conclusion that it is more likely than not he would be tortured by or with the


                                          2                                      19-72327
consent or acquiescence of the government if returned to Cameroon. See Shrestha,

590 F.3d at 1048-49.

      We reject Nkemnkeng’s contention that the agency erred in its legal analysis

or ignored evidence. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(the agency adequately considered evidence and sufficiently announced its

decision).

      PETITION FOR REVIEW DENIED.




                                        3                                   19-72327